Citation Nr: 0112797	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied the veteran's 
claims for service connection for bilateral hearing loss and 
residuals of a left knee injury.  

The RO denied the service connection claims on the rationale 
that they were not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law, and for RO adjudication of the merits of the claims.

The veteran seeks service connection for bilateral hearing 
loss and residuals of a left knee injury.  He asserts that 
the disabilities were incurred during his 1942-1946 active 
duty in the Navy, as a result of separate incidents at a 
naval air training base in Florida.  Specifically, he asserts 
that his hearing loss was sustained as the result of a sudden 
dive of a plane in which he was a passenger; he says the 
plane plummeted downward unexpectedly, rupturing both of his 
eardrums.  He asserts that his left knee was injured on 
another occasion as a result of being thrown out of a plane, 
striking a wheel cowling, upon collapse of the plane's 
landing gear.  

The veteran reports he was treated for both conditions during 
service.  His service medical records are not in the claims 
file.  There is no indication that the RO has attempted to 
obtain the service medical records from the National 
Personnel Records Center (NPRC), even though it is possible 
that the records were destroyed in the 1973 NPRC fire, and 
there has been no attempt to obtain service medical records 
from alternative sources.  Such should be accomplished as 
part of the duty to assist.

The veteran states that he has not sought treatment for his 
left knee subsequent to service, but has used over-the-
counter medicines.  The only medical record in the claims 
folder concerning the ears/hearing loss is a portion of a 
January 1953 application for VA hospital treatment.  A 
section of this January 1953 form, which was completed by a 
doctor, notes that the veteran gave a history of discharge 
from the left ear for 1 1/2 years, following a "power-drive" 
while in the service, current examination showed purulent 
discharge from the left tympanic cavity, and the current 
diagnosis was suppurative otitis media of the left ear 
(hospital treatment was not advised or approved).  The 
veteran asserts that he had ear surgery performed by a 
private physician at some point between 1961 and 1963.  The 
RO has attempted to locate these records from the facility 
where the veteran claims he was treated, but the facility 
responded to the RO's request with a letter indicating that 
they were unable to locate any records for the relevant time 
period.  The veteran has also generally referred to other 
treatment for ear/hearing problems over the years (e.g., 
using hearing aids for about 50 years), but related medical 
records are not on file.  As part of the duty to assist the 
veteran, further efforts should also be made to obtain any 
post-service medical records.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the NPRC and 
request copies of the veteran's service 
medical records.  If such records no 
longer exist, a statement to this effect 
should be obtained.  If indicated, the RO 
should also attempt to develop service 
medical records from secondary sources.

2.  The RO should give the veteran 
another opportunity to adequately 
identify all medical providers who have 
examined or treated him since service for 
ear/hearing loss and left knee problems.  
The RO should then attempt to obtain the 
related medical records.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection for bilateral hearing loss and 
residuals of a left knee injury. 

4.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for bilateral hearing loss and 
residuals of a left knee injury.  If the 
claims remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


